Pursuant to a judgment of foreclosure and sale rendered by the County Court, Suffolk County, the Referee sold the mortgaged premises and delivered his deed to the purchaser. About eight months later the Referee executed a new deed, called a “ correction deed ”, and it is stated that the purchaser accepted the “ correction deed ”. The Referee thereafter made a report of sale. Plaintiffs’ motion for confirmation of the Referee’s report and for leave to enter a deficiency judgment, pursuant to section 1083 of the Civil Practice Act, was granted as to the confirmation of the report and was denied as to the entry of a deficiency judgment. The cross motion of defendant Elfmont to declare the “correction deed” a nullity was granted. Plaintiffs appeal from the order entered thereon, contending (1) that the sale was not consummated by the delivery of a “proper” deed until the “correction deed” was delivered, and that the 90-day period within which to apply for a deficiency judgment commenced to run at that time, and (2) that section 1083 cannot be constitutionally applied to their mortgage contract which was executed in 1926, prior to the 1938 amendment to section 1083. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.